IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40566
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,


     v.

     ABDULHADI OLIWI,

                                     Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (4:94-CR-39-1)
_________________________________________________________________
                          January 21, 1997
Before KING, HIGGINBOTHAM, and STEWART, Circuit Judges.

PER CURIAM:*

     Abdulhadi Oliwi appeals his convictions for aiding and

abetting the unlawful possession of food stamps and conspiracy to

commit food stamp fraud.    He argues that the trial court

committed plain error by telling the jury that it would not be

able to review trial testimony, that trial counsel was

ineffective for failing to object to the court’s statement that


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
testimony would not be read back to the jury, and that his

conspiracy conviction should be reversed because two of the three

overt acts alleged in the indictment took place before the

inception of the conspiracy.   We find no error, plain or

otherwise, in the district court’s instruction to the jury.       See

United States v. Krout, 66 F.3d 1420, 1433 (5th Cir. 1995).

Thus, counsel was not ineffective for failing to object to the

challenged instruction.   Strickland v. Washington, 466 U.S. 668,

687 (1984).   We have reviewed the record and the briefs of the

parties and hold that Oliwi’s conviction for conspiracy is not

plainly erroneous or a manifest miscarriage of justice.     See

United States v. Pierre, 958 F.2d 1304, 1310-11 (5th Cir.)(en

banc), cert. denied, 113 S. Ct. 280 (1992).

     AFFIRMED.




                                 2